Offense, burglary; penalty, two years in the penitentiary.
A house occupied by the Graham Stove Company in the City of Houston was burglarized and a steel safe taken therefrom. A car was observed that night around ten or eleven o'clock going down the street with a steel safe on the running board held by a man on the outside. Witness holloed and the safe fell off. The witness observed particularly the description of the car. The safe proved to be from the burglarized premises. Appellant was arrested a short time thereafter and the car he was in at the time was identified as the one that was hauling the burglarized safe. The running board bore evidence of having hauled an object like a safe. He had in the car at the time, among other things, a sledge hammer, some chisels and a bottle of whiskey. He was arrested with the accomplice, Grounds, who testified on the trial against him. The evidence was in our opinion sufficient to corroborate the accomplice. Grice v. State,298 S.W. 597; Bridges v. State, 10 S.W.2d 723; Howard v. State,13 S.W.2d 85.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.